DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transition region with a gradually decreasing roughness in a direction moving from the first roughened surface to the second roughened surface” listed in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The “transition regions with a gradually decreasing roughness in a direction moving from the first roughened surface to the second roughened surface” must be described in the specification.  No new matter may be entered, though the support for the above recitation appears to be provided in the originally filed claims.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23-26, 28-31, and 34-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 34, the term “so that the root and a segment of the flank have a roughened potion” is indefinite as it is unclear if the term “a segment” refers back to the previously recited “segment” of the flank, having the first roughened surface, or if it refers to another segment of the flank.  As best understood by the Examiner the term is intended to refer back to the previously recited flank.  Clarification is required.
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21, 23-24, 29, 31 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al (JP 2012-137131, as evidenced by its Machine Translation) in view of Hall (US 2010/0159418 A1).
Regarding claims 21 and 34, Nonaka et al discloses an implant for implantation into bone tissue (see Fig. 2 and Machine translation, page 1, paragraphs 1-3) having an exterior surface (see surface with thread Fig. 2) comprising: an elongated body (implant body M2, Fig. 2) having a lower portion for being submerged in said bone tissue (e.g. portion having thread thereon, Fig. 2) and an outer surface (outer surface of lower portion where thread is located); and at least one thread (see magnified view of Fig. 2 and Fig. 2) on the outer surface making a plurality of turns around the elongated body (see Fig. 2 and magnified surface), the at least one thread including a root (A, below), a flank (B1 and B2), and a crest (C), wherein the root (A) and a segment of the flank (B1) have a first roughened surface including a first acid etched surface (e.g. roughened surface of A and B1, corresponding to surface with higher roughness; see below regarding interpretation of “acid etched surface), and the crest (C) includes a second roughened surface including a second acid etched surface (e.g. roughened surface of C and B2, corresponding to surface with lower roughness; see below regarding interpretation of “acid etched surface”), wherein the first acid etched surface and first roughened surface has a first roughness that is greater than a second roughness of the second acid etched surface and second roughened surface so that the root and a [the] segment of the flank have a roughened portion relative to the crest (C; see Fig. 2 and below; root (A) and segment of flank (B1) have a roughened surface relative to the crest (C) and segment of flank B2; see also Machine Translation, page 1, paragraph 8-10; page 2, paragraphs 2 and 5; and page 5, paragraphs 2-3), and wherein the second roughness is 0.3-0.7 microns (see Machine translation, page 2, paragraph 5).  Nonaka additionally discloses wherein the flank includes a transition region (e.g. area surrounding intersection between segments B1 and B2 of flank) between the root and the crest (see below) with the transition region having a surface with the decreasing roughness in a direction moving from the first roughened surface to the second roughened surface (e.g. B1 has first roughened surface and B2 has second roughened surface).  The term “an acid etched surface” is a product by process limitation.  As noted in MPEP 2323 product by process limitations are only limited by the structure imparted by the process and not the particular method to form the product.  In the instant case, the resultant surface of the “acid etched surface” results a roughened surface, imparting a structural surface roughness to the implant, which Nonaka clearly discloses (see above).  Accordingly, the “first acid etched surface” and the “second acid etched surface” of the implant as claimed, merely impart first and second roughened surfaces, with the roughness of the first surface being greater than the second surface.  As explained above Nonaka discloses such structural limitations of the claims.  

    PNG
    media_image1.png
    795
    820
    media_image1.png
    Greyscale

Nonaka additionally discloses wherein the second acid etched (roughened) surface has a surface roughness of 0.3 to 0.7 microns (see Machine translation, page 2, paragraph 5; per claim 23); where an inner section of the flank (B1) relative to a central axis of the implant has the roughened portion relative to the crest while an outer section of the flank (B2) relative to the central axis has a same roughness to the crest (see above; per claim 24); wherein the crest has a peaked shape (see Fig. above; per claim 29); wherein the root has an angled shape (see Fig. above; per claim 31); wherein the second roughened surface is an acid etched surface (e.g. surface roughness as result of a surface treatment, see above; per claim 35); wherein the first roughened surface has a surface roughness of 0.7-1.6 microns (see Machine translation, page 2, paragraph 5; per claim 36) and wherein the first roughened surface includes a grit blasted surface and an acid etched surface (per claim 37).  As explained above an “acid etched surface” is a surface which is formed by acid etching (e.g. a product by process limitation).  As noted in MPEP 2323, product by process limitations are limited by the structure imparted by the process, in the instant case the resultant roughness as claimed (see above).  Likewise, the term “grit blasted surface” is a surface which is formed by grit blasting (e.g. a product by process limitation that imparts a roughened surface as claimed).  As the device of Nonaka discloses all the structural limitations of the claim, including the claimed different roughness’s, the implant of Nonaka is structurally identical to the claimed invention, regarding all of the above claims.  
Nonaka, however, does not teach wherein the transition region has a gradually change in the roughness as required.  
Hall, however, teaches that dental implants can be provided with transition regions, between areas of different roughness, wherein the transition regions have a gradual change in roughness from one area to another, and can be located and arranged in multiple directions, areas or patterns as desired (see abstract, [0001], [0006], [0007], [0008], [0010], [0011], [0013], [0031], [0037]-[0038]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the transition region of Nonaka to include Hall’s teaching of providing a gradual change in roughness at a transition, as such modification would allow the roughness to be optimized for a particular solution, based on the required dental situation including factors including bone type and hardness, different degrees of anchoring desired, desired bone growth, and desired insertion function (see Hall, citations above).  Additionally, it is noted that such modification would merely involve the choosing of one solution (gradual change vs discrete change) from a finite number of identified, predictable solutions, with a reasonable expectation of success, which has been held to be within the skill of the ordinary artisan (see MPEP 2143).
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al in view of Hall, further in view of Day (US 5829978).
Regarding claims 25-26, Nonaka/Hall, as combined above, does not teach wherein the implant comprises a self-tapping region that is smooth relative to the roughened portion of the root and flank as required.  
Day, however, teaches a dental implant with a self-tapping region (28/32) which is smooth relative to roughened portions of the thread root and flank (see abstract and col 4, line 33 through col 5, line 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Nonaka/Hall to include Day’s smooth self-tapping region, as such modification would allow the implant to be easily placed without tapping the bore and without damage to the bone, allow for easier insertion and rotation, while providing surfaces which still improve osseointegration of the implant.  
Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al in view of Hall, further in view of Reams, III et al (US 5902109).
Regarding claims 28 and 30, Nonaka/Hall does not teach wherein the crest has a flattened or rounded shape or wherein the root has a flattened shape as required. 
Reams, however, teaches a dental implant with a thread that has both flattened crests and roots and pointed crests and roots (see Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Nonaka/Hall to include Reams’ use of flat or pointed thread crests and roots, as such modification would vary the properties and interactions of the implant surface with the bone at different locations of the implant as needed, and would merely involve a change of shape of a known component, which has been held to be within the skill of the ordinary artisan.  
Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments.
Briefly, Applicant argues against Nonaka’s method of forming.  However, the Examiner does not find such arguments persuasive, since, as clearly stated above, the term “acid etched” is a product by process limitation.  In the instant the device the implant thread has two different roughness’s with a gradual transition region therebetween.  Nonaka/Hall, as combined above teaches an implant with identical structure, as such meets the limitations of the claims.  The method of forming the implant is not pertinent to the structure in the apparatus claim unless the particular method imparts a specific structure to the device.  Applicant has not argued or listed any structure imparted by the particular method (acid etching) that the device of Nonaka/Hall is lacking, and Applicant has not argued or provided any reason why Nonaka/Hall’s method of forming could not be modified to achieve the claimed structure.  Therefore, Applicant’s arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  WO 01/74412 teaches a dental implant with a thread that has a coating which can be varied along its length to adjust roughness parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772